DETAILED ACTION

Response to Arguments
Previous rejection of claims 17-20 under 35 USC 101 has been withdrawn in accordance with Applicants’ argument.

Allowable Subject Matter
Claims 1-6, 8-14, 16-18, 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, 17 are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “associating the data that identifies the path with a timeout value, starting a timer, determining if the timer has reached the timeout value, and in response to determining that the timer has reached the timeout value, deleting, from the hardware cache, the data that identifies the path”, in combination of rest of claim limitations of claims 1, 9, 17.
Dependent claims 2-6, 8, 10-14, 16, 18, 20 are allowed based on the same reasons as noted for claims 1, 9, 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461